393 U.S. 317 (1969)
BENNETT ET AL.
v.
COTTINGHAM ET AL.
No. 665.
Supreme Court of United States.
Decided January 13, 1969.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ALABAMA.
Jack Greenberg, Michael Meltsner, Melvyn Zarr, Oscar W. Adams, Jr., and Anthony G. Amsterdam for appellants.
MacDonald Gallion, Attorney General of Alabama, pro se, and Robert P. Bradley, Assistant Attorney General, for appellees.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.
THE CHIEF JUSTICE, MR. JUSTICE HARLAN, and MR. JUSTICE BRENNAN are of the opinion that probable jurisdiction should be noted.